Exhibit 10.1
 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 5, 2008, is entered into among (1) PHYSICIANS FORMULA, INC., a New York
corporation (the “Borrower”), (2) the several banks and other lenders from time
to time parties to this Amendment (the “Lenders”) and (3) UNION BANK OF
CALIFORNIA, N.A. (“Union Bank”), as administrative agent for the Lenders (in
such capacity, the “Agent”).
 
RECITALS
 
A.           The Borrower, the Lenders and the Agent entered into that certain
Credit Agreement dated as of November 14, 2006, as amended by that certain First
Amendment to Credit Agreement dated as of July 8, 2008 and by that certain
Second Amendment to Credit Agreement dated as of September 9, 2008 (as so
amended, the “Credit Agreement”).  Capitalized terms used herein and not defined
shall have the meanings ascribed to them in the Credit Agreement.
 
B.           The Borrower has requested that the Lenders increase the existing
Aggregate Revolving Loan Commitment of $20,000,000 to a total amount of
$25,000,000, and amend certain provisions of the Credit Agreement in connection
therewith.  The Lenders have agreed to such requests and are entering into this
Amendment to fulfill such requests, subject to the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:
 
(a) The Revolving Loan Commitment amount of Union Bank listed on the signature
pages to the Credit Agreement is hereby increased from “$20,000,000” to
“$25,000,000.”
 
(b) In the definition of “EBITDA” contained in Section 1.1, clause (g) is
amended in its entirety to read as follows:  “(g) all other non-cash charges
(including, for the avoidance of doubt, all non-cash stock compensation
expenses) of Borrower and its Subsidiaries for that period plus”.
 
(c) Section 6.1(a) is amended in its entirety to read as follows:
 
(a)  Total Leverage Ratio.  Permit the Total Leverage Ratio, as of the end of
any fiscal quarter set forth below, to be greater than the ratio set forth
opposite such period:
 

 
Quarter
 
Ratio
             
January 1, 2007 to and including December 31, 2007
 
2.00:1
             
January 1, 2008 to and including December 31, 2009
 
1.75:1
 

 

--------------------------------------------------------------------------------


 

 
January 1, 2010 and thereafter
 
1.50:1
 

 
 
(d) Section 6.1(c) is amended in its entirety to read as follows:
 
(c)  Minimum Tangible Net Worth.  Permit Tangible Net Worth of the Borrower and
its Subsidiaries, on a consolidated basis, as of the end of any fiscal quarter,
to be less than the amount set forth below opposite such period:
 

 
Quarter
 
Amount
             
July 1, 2008 to and including September 30, 2008
 
$2,000,000
             
October 1, 2008 to and including December 31, 2008
 
$4,700,000
             
January 1, 2009 to and including March 31, 2009
 
$6,700,000
              April 1, 2009 to and including June 30, 2009  
$8,700,000
              July 1, 2009 to and including September 30, 2009  
$10,700,000
              October 1, 2009 to and including December 31, 2009  
$13,000,000
              January 1, 2010 and thereafter  
$14,000,000
 

 
(e) Section 6.6(iv) is amended in its entirety to read as follows:
 
(iv)    the Borrower may directly purchase, make Restricted Payments to Pledgor
to permit Pledgor to repurchase shares of the Pledgor’s publicly traded common
stock from time to time so long as (1) no Default or Event of Default has
occurred and is continuing at the time of such Restricted Payment or would occur
as a consequence of such Restricted Payment; (2) the aggregate amount of
Restricted Payments made to repurchase shares of the Pledgor's publicly traded
common stock over the period since November 14, 2006 shall not exceed
$12,000,000 and (3) immediately after giving effect to any such Restricted
Payment, the aggregate Available Revolving Loan Commitment shall be at least
$6,250,000.


(f) The address for notices for UBOC, in its capacity as the Agent and as a
Lender, is amended to read as follows:
 
Union Bank of California, N.A.
17800 Castleton Street
City of Industry, CA  91748
Attention:  Stephen W. Dunne
Telephone:  (626) 810-6561
Facsimile:  (626) 810-6558
 

--------------------------------------------------------------------------------


 
SECTION 2. Conditions Precedent.  This Amendment shall become effective as of
the date first set forth above upon receipt by the Agent of the following, in
each case in form and substance reasonably satisfactory to the Agent:
 
(a) this Amendment, duly executed by the Borrower and the Lenders;
 
(b) a consent to this Amendment, substantially in the form of Exhibit A hereto;
 
(c) a Revolving Note, duly executed by the Borrower in favor of UBOC, in form
and substance acceptable to the Agent and reflecting UBOC’s increased Revolving
Loan Commitment;
 
(d) resolutions of the board of directors, or similar authorizing body, of the
Borrower, authorizing this Amendment, certified by an appropriate officer of the
Borrower;
 
(e) receipt by the Agent of an amendment fee in the amount of $12,500, in
immediately available funds (it being agreed that such fee shall be deemed
earned in full upon execution of this Amendment by the Lenders and shall be
nonrefundable, notwithstanding any subsequent termination of the Agreement or
otherwise); and
 
(f) such other approvals, opinions, evidence and documents as any Lender,
through the Agent, may reasonably request; and the Agent’s reasonable
satisfaction as to all legal matters incident to this Amendment.
 
SECTION 3. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
 
(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended hereby.
 
(b) Except as specifically amended herein, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders
under the Credit Agreement or any other Loan Documents, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Documents, each of
which is hereby reaffirmed.
 
SECTION 4. Representations and Warranties.
 
  The Borrower represents and warrants, for the benefit of the Lenders and the
Agent, as follows:  (i) it has all requisite power and authority under
applicable law and under its Organic Documents to execute, deliver and perform
this Amendment, and to perform the Credit Agreement as amended hereby; (ii) all
actions, waivers and consents (corporate, regulatory and otherwise) necessary or
appropriate for it to execute, deliver and perform this Amendment, and to
perform the Credit Agreement as amended
 

--------------------------------------------------------------------------------


 
hereby, have been taken and/or received; (iii) this Amendment, and the Credit
Agreement, as amended by this Amendment, constitute the legal, valid and binding
obligation of it enforceable against it in accordance with the terms hereof,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability; (iv) the execution, delivery
and performance of this Amendment, and the performance of the Credit Agreement,
as amended hereby, will not (a) violate or contravene any Requirement of Law,
(b) result in any material breach or violation of, or constitute a material
default under, any agreement or instrument by which it or any of its property
may be bound or (c) result in or require the creation of any Lien upon or with
respect to any of its properties, whether such properties are now owned or
hereafter acquired, except such as are permitted under the Credit Agreement; (v)
the representations and warranties contained in the Credit Agreement and the
other Loan Documents are correct in all material respects on and as of the date
of this Amendment as though made on and as of such date, except to the extent
that such representations and warranties specifically relate to an earlier date,
in which case, such representations and warranties were true, correct and
complete on and as of such earlier date; and (vi) no Default has occurred and is
continuing.
 
SECTION 5. Execution in Counterparts.
 
  This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
SECTION 6. Governing Law.
 
  This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed and interpreted in accordance
with, the law of the State of California (without reference to its choice of law
rules).
 
[Signature page follows.]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

  PHYSICIANS FORMULA, INC., a New York corporation             By: /s/ Joseph
Jaeger     Name: Joseph Jaeger     Title: Chief Financial Officer  

 
                                                                

  UNION BANK OF CALIFORNIA, N.A., as Agent and as sole Lender             By:
/s/ Stephen W. Dunne     Name: Stephen W. Dunne     Title: Vice President  

                                                  

--------------------------------------------------------------------------------


 
EXHIBIT A
 
GUARANTORS’ CONSENT
 
Each of the undersigned is a “Guarantor” under that certain Pledgor Guarantee
dated as of November 14, 2006 or that certain Subsidiary Guarantee dated as of
November 14, 2006 (each a “Guarantee”) made by the undersigned in favor of Union
Bank of California, N.A., as administrative agent (the “Agent”) for the lenders
from time to time party to that certain Credit Agreement dated as of November
14, 2006 among PHYSICIANS FORMULA, INC., a New York corporation (the
“Borrower”), such lenders and the Agent, as amended by that certain First
Amendment to Credit Agreement dated as of July 8, 2008 and by that certain
Second Amendment to Credit Agreement dated as of September 9, 2008 (as so
amended, the “Credit Agreement”).
 
In connection herewith, the Credit Agreement is being amended by that certain
Third Amendment to Credit Agreement dated as of even date herewith (the
“Amendment”).  Each Guarantor hereby acknowledges that it has received a copy of
the Amendment.  Each Guarantor hereby consents to the Amendment, and hereby
confirms and agrees that the Guarantee to which it is a party is and shall
continue to be in full force and effect and is hereby ratified and confirmed in
all respects except that, on and after the effective date of the Amendment, each
reference in such Guarantee to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by the Amendment.
 
Dated: December __, 2008
 

  PHYSICIANS FORMULA HOLDINGS INC., a Delaware corporation             By:      
Name: Joseph Jaeger     Title: Chief Financial Officer  

 
 

  PHYSICIANS FORMULA COSMETICS INC., a Delaware corporation             By:    
  Name: Joseph Jaeger     Title: Chief Financial Officer  

 

--------------------------------------------------------------------------------